                                          Case 3:21-cv-01572-EMC Document 12 Filed 03/25/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FEDERAL DEPOSIT INSURANCE                          Case No. 21-cv-01572-EMC
                                         CORPORATION,
                                   8                    Plaintiff,                          ORDER TO SHOW CAUSE
                                   9             v.
                                  10
                                         OCEANWIDE CENTER, LLC,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Plaintiff Federal Deposit Insurance Corporation’ (FDIC’s) ex

                                  14   parte application for the issuance of, and the right to attach, a writ of prejudgment attachment

                                  15   pursuant to sections 485.010(a) and 485.020 of the California Code of Civil Procedure, made

                                  16   applicable to this Court via Federal Rule of Civil Procedure 64, against Defendant Oceanwide

                                  17   Center LLC’s (“Oceanwide’s”) bank accounts. See Docket No. 9.

                                  18          THE COURT hereby ORDERS Oceanwide to SHOW CAUSE on or before March 26,

                                  19   2021 at 5:00 p.m. as to why this Court should not grant FDIC’s ex parte application.

                                  20          The hearing on the order to show cause will be held Monday, March 29, 2021, at 1:30PM.

                                  21

                                  22          IT IS SO ORDERED.

                                  23   Dated: March 25, 2021

                                  24                                                    ______________________________________
                                                                                        EDWARD M. CHEN
                                  25                                                    United States District Judge
                                  26

                                  27

                                  28
